             Case 2:18-cv-01220-RSL Document 107 Filed 06/17/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      ZHIZHENG WANG,
                                                                NO. C18-1220RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER DENYING PLAINTIFF’S
                                                                MOTION TO CORRECT
11
      BRUCE HULL,                                               SCHEDULING ORDER

12
                            Defendant.

13
      _____________________________________

14
      DECATHLON ALPHA III, L.P.,

15
                            Intervenor Plaintiff,

16
                    v.

17
      ZHIZHENG WANG.

18
                            Intervenor Defendant.

19

20
            This matter comes before the Court on plaintiff Zhizheng Wang’s “Motion to Correct
21

22   Scheduling Order, ECF No. 86[,] to Reflect the Fact that the Discovery Deadline Has Now

23   Expired.” Dkt. # 102. Plaintiff seeks this relief under Fed. R. Civ. P. 60(a), arguing that a clerical
24   mistake occurred when the discovery deadline was extended for 120 days rather than the 30 days
25
     requested by the parties.
26

27
     ORDER DENYING PLAINTIFF’S MOTION
28   TO CORRECT SCHEDULING ORDER - 1
             Case 2:18-cv-01220-RSL Document 107 Filed 06/17/20 Page 2 of 2



 1          The motion is DENIED as untimely and on the merits. Counsel realized within a week of
 2   the new case management order’s issuance that the discovery deadline had been extended
 3
     commensurate with the trial date extension. Instead of seeking relief in a timely manner, he
 4
     waited until defendant sought to schedule his client’s deposition to bring the supposed error to
 5

 6   the Court’s attention, apparently hoping to retroactively invalidate the discovery efforts. Nor was

 7   the extension of the discovery deadline a clerical error. The parties requested an extension of the
 8   discovery and dispositive motion deadlines while leaving the trial date in place. That would have
 9
     reduced the period of time in which the Court could rule on motions for summary judgment. The
10
     schedule proposed by the parties was unacceptable, and a new trial date was chosen. There being
11
     no indication that the discovery extension was for a limited purpose or that the parties wanted an
12

13   extension until March 4, 2020, but no further, the Court used its standard scheduling order with

14   the new trial date. The discovery extension was intentional and cannot be corrected under Rule
15   60 as a clerical mistake.
16

17
            For all of the foregoing reasons, plaintiff’s motion to correct the case management order
18
     is DENIED.
19

20

21          Dated this 17th day of June, 2020.
22                                               A
23                                               Robert S. Lasnik
                                                 United States District Judge
24

25

26

27
     ORDER DENYING PLAINTIFF’S MOTION
28   TO CORRECT SCHEDULING ORDER - 2
